DETAILED ACTION
This action is a response to communication filed September 1st, 2021.
Claims 21-40 are hereby allowed.   Claims 1-20 are currently canceled via preliminary amendment.  And claims 21-40 are newly presented via preliminary amendment.
The present application is a continuation of application no. 16/560,633, filed on September 4th, 2019, which has matured in patent no. 11,140,213 , which claims priority to provisional application no. 62/727,356, filed on September 5th, 2018.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on August 4th, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent no. 11,140,213 has been reviewed and is accepted.  The terminal disclaimer has been recorded and obviates a Double Patenting rejection.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Upon search and consideration in the technology area of electronic document storage systems, no prior art was identified as teaching: receiving a plurality of electronic documents at an electronic document storage system for customers of a plurality of businesses, without requiring that the customers are registered with the electronic document system, and only transmitting relationship information between the businesses and customers when the customers are registered with the electronic document system.
The aforementioned claim limitations in combination with all the other limitations of their respective independent claims, are therefor considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Becker		Patent no.	10,209,867
Herbach	Patent no.	8,627,489
Teshima	Pat. Pub.	2021/0150493
Lopez		Pat. Pub.	2017/0185977
Heller		Pat. Pub.	2012/0078732
Graham		Pat. Pub.	2011/0270763
Pepe		Patent no.	7,904,354
Mirlas		Pat. Pub.	2003/0036999
Lacerte		Patent no.	10,769,686
Ceribelli	Patent no.	10,572,921
Li		Pat. Pub.	2015/0379596
Bennett		Pat. Pub.	2014/0337188
Milam		Pat. Pub.	2013/0290177
Oskolkov	Pat. Pub.	2013/0060684
Kundagrami	Pat. Pub.	2012/0254002
Keown		Pat. Pub.	2004/0019605
Mantel		Patent no.	10,382,445
Ganesan	Pat. Pub.	2014/0101038
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




8/5/22
/BLAKE J RUBIN/Primary Examiner, Art Unit 2457